On July 29,1998, the Defendant was sentenced to fifteen (15) years in the Montana Women’s Prison, with five (5) years suspended - Count I; and ten (10) years in the Montana Women’s Prison, five (5) years suspended - Count II. The sentences shall run concurrently with each other, but consecutively to the Defendant’s sentence in the state of Washington.
On September 18,1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was informed of her right to be represented by counsel. Defendant elected to proceed Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The *92Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Done in open Court this 18th day of September, 1998.
DATED this 29th day of October, 1998.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Robert Boyd, Alt. Member, Hon. John C. McKeon and Alt. Member, Hon. Robert Holmstrom.
The Sentence Review Board wishes to thank Angel Davis for representing herself in this matter.